ORDER

PER CURIAM.
Appellant, Quinton Pittman, appeals the judgment of conviction entered by the Circuit Court of the County of St. Louis after a jury found him guilty of one count of attempted murder in the second degree, RSMo § 564.011 (1994), one count of assault in the second degree, RSMo § 565.060 (1994), and two counts of armed criminal action, RSMo § 571.015 (1994). He also appeals the judgment denying his Rule 29.15 motion without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal files and find the judgment of conviction is supported by substantial evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. We further find the judgment denying the Rule 29.15 motion is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm *277the judgments pursuant to Rules 30.25(b) and 84.16(b).